Title: From George Washington to Timothy Pickering, 24 November 1799
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 24th Novr 1799

Your favour of the 5th instant came to hand in due course; and the manner in which you proposed to dispose of my letter to Mr Murray, was perfectly agreeable to me.
Knowing nothing of the writer of the enclosed letter, and unwilling to be hasty in encouraging proposals of this sort, without some information of the characters who are engaged in the Work;

I take the liberty of enquiring, through you, who Mr William W. Woodward is, and if you approve of his plan.
In this case, be so good as to forward my letter to him—also enclosed—as directed; If not, I pray you to return it, along with his letter to me. With Doctr Witherspoon I was acquainted, & have no objection to subscribe to his works if the publication of them is by a proper hand, and on proper principles. With great esteem & regard I am—Dear Sir Your Most Obedt & very Hble Servt

Go: Washington

